Citation Nr: 1706288	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for tinnitus.

2.  Entitlement to an increased schedular rating for a left shoulder disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to January 1972.  He had service in the Republic of Vietnam.  He also had service in the Reserves.

This case came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office in Oakland, California, which (1) assigned a 10 percent evaluation for tinnitus, effective March 10, 2009; and (2) increased the schedular rating for the Veteran's left shoulder disability to 20 percent disabling (from 0 percent), effective March 10, 2009.  The Veteran timely appealed the rating decision.


The issue of entitlement to an increased schedular rating for the left shoulder disability, currently evaluated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's tinnitus is currently rated as 10 percent disabling, the highest schedular rating for that disability allowed under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial schedular rating in excess of 
10 percent for tinnitus.  He added in his November 2012 substantive appeal that his tinnitus was last checked in 2009 and requested a new evaluation.

In Smith v. Nicholson, the Federal Circuit held that the maximum schedular rating available for tinnitus is 10 percent.  Currently, the Veteran's tinnitus is already evaluated as 10 percent disabling.  Thus, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis, and the Veteran's appeal is denied.  With no legal basis, the Board finds there is no need to remand for a new VA examination.

Moreover, the Veteran is not eligible for extraschedular consideration for his tinnitus. While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There must be a comparison between the level of severity and symptomology of the service-connected disabilities with the established criteria. I f the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In this instance, the evidence does not present such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Diagnostic Code 6260 for tinnitus contemplates recurrent tinnitus.  Neither the Veteran nor the evidence suggests that the Veteran experiences anything more than recurrent tinnitus.  Thus, Diagnostic Code 6260 contemplates exactly the level of severity and symptomatology reported by the Veteran for tinnitus.  Moreover, even if the symptomatology and severity were not contemplated by the rating criteria, the weight of the evidence does not reach a state of equipoise as to the Veteran displaying governing norms, such as frequent hospitalizations, or marked interference with employment, above and beyond the compensation provided for in the schedule.  Accordingly, referral for extraschedular evaluation is not appropriate. 


ORDER

Entitlement to an initial schedular rating in excess of 10 percent for tinnitus is denied.


REMAND

During the Veteran's last VA examination of his left shoulder disability in August 2009, the shoulder's forward elevation (flexion) was measured at 160 degrees, and its abduction was measured at 170 degrees.  However, the Veteran later reported that he could no longer lift his left arm more than twenty inches, which indicates that his disability has worsened in severity since the August 2009 examination.  See November 2015 Letter from Veteran to Board.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of his left shoulder disability.

On remand, any outstanding, pertinent VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  After #1 is completed, schedule the Veteran for an orthopedic examination as to the severity of his service-connected left shoulder disability.  All necessary tests should be conducted.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

Consider the Veteran's November 2015 statement that he could no longer lift his left arm more than twenty inches.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


